Citation Nr: 1135117	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to January 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in July 2010 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Board's July 2010 remand sought to secure records of private treatment for his cervical and lumbar spine disabilities identified by the Veteran.  Specifically, the Board asked that he provide identifying information and a release for the complete records of any and all evaluations and/or treatment he received from Dr. S.V.B. (also identified as Dr. S.B. in the Board's July 2010 remand) as he indicated at the May 2010 Travel Board hearing that he began receiving treatment from Dr. S.V.B. for his back and neck in June 1964.  

In a July 2010 VA 21-4138 (Statement in Support of Claim), the Veteran indicated he was providing three releases for private treatment records, and identified Dr. S.V.B. as one of the providers.  The indicated July 2010 releases included one for Buttonwood Chiropractic and Acupuncture Center; there was no release specifically identifying Dr. S.V.B.  Hence, it is unclear whether Dr. S.V.B. private treatment records would be included with/are the same private treatment records as those associated with Buttonwood Chiropractic and Acupuncture Center.  At any rate, it does not appear that any attempt was made to obtain such records; such attempt must be made in accordance with VA's duty to assist the Veteran in the development of his claim.  

The Board notes that the July 2010 release for Buttonwood Chiropractic and Acupuncture Center is limited to treatment records from March 2006 to the present.  The Veteran has indicated he began receiving treatment in June 1964; records more contemporaneous with his separation from service would by their very nature have greater probative value than records beginning over 40 years after his active service and the alleged back injury therein.  While the Veteran has reported that he attempted to obtain all postservice treatment records and was advised that all such records had been shredded, prior to the Board's July 2010 remand, he had submitted a partial March 2006 report of treatment from Dr. S.V.B. for low back pain complaints.  Since the Board's July 2010 remand, in September 2010, the Veteran has submitted what appears to be a complete report of his March 2006 treatment from Dr. S.V.B.  This suggests that there are outstanding available private treatment records from Dr. S.V.B., and that the Veteran has secured them, but is submitting them piecemeal.  Such records must be secured in their entirety, with no restrictions regarding beginning dates given on releases.  

The Veteran is again advised that where evidence (to include identifying information and releases for evidence) requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The most recent records of VA treatment associated with the claims file are from February 2011.  As more recent VA treatment records are constructively of record and may contain information pertinent to the Veteran's claim, they must be secured.  

Finally, the Board notes that in September 2011 correspondence, the Veteran's representative appears to be requesting a new VA examination (since the VA examination in November 2007).  However, inasmuch as the evidence secured pursuant to the Board's July 2010 remand reflects only treatment prior to the November 2007 VA examination, a new VA examination would be based on the same underlying facts as the prior examination.  If any additional records received pursuant to this remand suggest a change in the underlying facts, another VA examination to secure a nexus opinion may be indicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (since February 2011) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his cervical and lumbar spine disabilities.  

2. The RO should again ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for his cervical and lumbar spine disabilities since his discharge from service, and to provide releases for complete records of all providers identified.  He must specifically provide releases for the complete records of any and all evaluations and/or treatment he received from Dr. S.V.B. (also identified as Dr. S.B.) and from Buttonwood Chiropractic and Acupuncture Center (if different from Dr. S.V.B.).  In other words, the releases he provides must not limit the beginning date of the records sought.  And if the records received pursuant to the request do not include all from the provider's initial consultation with/evaluation of the Veteran, the provider must be asked to certify that no earlier records are available (with explanation why that is so).  If Dr. S.V.B. has since retired, the RO should ascertain when the retirement occurred, and whether the records of the Veteran's treatment are available from a storage facility; if so, they must be sought from the storage facility (with appropriate releases from the Veteran).  The RO should secure for the record copies of the complete clinical records (those not already associated with the claims file) from all providers identified (to include those from Dr. S.V.B. and Buttonwood Chiropractic and Acupuncture Center, if they are separate providers).  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  

3. The RO should arrange for any further development suggested by the results of that sought above (such as a VA examination/nexus opinion if the records obtained suggest a change in the underlying facts), and readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

